Exhibit 10.11

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No.1 to Second Amended and Restated Master Repurchase Agreement, dated
as of April 27, 2018 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Buyer”), Alpine Securitization LTD (a “Buyer”), PennyMac Operating Partnership,
L.P. (the “Seller”) and PennyMac Mortgage Investment Trust (the “Guarantor”).

RECITALS

The Administrative Agent, the Buyers, the Seller and the Guarantor are parties
to that certain (i) Second Amended and Restated Master Repurchase Agreement,
dated as of April 28, 2017 (as amended, the “Existing Repurchase Agreement”; and
as further amended by this Amendment, the “Repurchase Agreement”) and (ii) the
related Second Amended and Restated Pricing Side Letter, dated as of April 28,
2017 together with PennyMac Holdings, LLC (“PennyMac Holdings”), PennyMac Corp.
(“PMC”) and PMC REO Financing Trust (“REO Subsidiary”) (as amended, restated,
supplemented or otherwise modified from time to time, the “Pricing Side
Letter”), as each is assigned to Buyers.  The Guarantor is party to that certain
Amended and Restated Guaranty (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”), dated as of April 28, 2017, by the
Guarantor in favor of the Administrative Agent for the benefit of
Buyers.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Repurchase Agreement and Guaranty, as applicable.

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent and Buyers
have required the Guarantor to ratify and affirm the Guaranty on the date
hereof.

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

SECTION 1.Definitions.  Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1adding the following definition in its proper alphabetical order:

“LIBOR” has the meaning assigned to such term in the Pricing Side Letter.

1.2deleting the definitions of “Aged 180 Day Non-Agency QM Mortgage Loan”, “Aged
364 Day Non-Agency QM Mortgage Loan”, “Aged Loan” and “Base Rate” in their
entirety and all references to such defined terms.

-1-

--------------------------------------------------------------------------------

 

1.3deleting the definition of “Termination Date” in its entirety and replacing
it with the following:

“Termination Date” means the earlier of (a) April 26, 2019, and (b) the date of
the occurrence of an Event of Default.

SECTION 2.Requirements of Law. Section 10b. of the Existing Repurchase Agreement
is hereby amended by deleting subsection (5) thereof in its entirety and
replacing it with the following:

(5) Requirements of Law.  Neither Administrative Agent nor Buyers shall have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Administrative Agent or any Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Administrative Agent or
any Buyer to enter into Transactions with a Pricing Rate based on LIBOR.

SECTION 3.Program; Costs. Section 11 of the Existing Repurchase Agreement is
hereby amended by deleting subsection b. thereof in its entirety and replacing
it with the following:

b. If any Buyer determines that, due to the introduction of, any change in, or
the compliance by such Buyer with (i) any eurocurrency reserve requirement or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be an increase in the cost to such Buyer in engaging
in the present or any future Transactions, then Seller agrees to pay to such
Buyer, from time to time, upon demand by such Buyer (with a copy to Custodian)
the actual cost of additional amounts as specified by such Buyer to compensate
such Buyer for such increased costs.

SECTION 4.Financial Covenants. Section 14 of the Existing Repurchase Agreement
is hereby amended by deleting subsection (dd)(3) thereof in its entirety and
replacing it with the following:

(3) Reserved.

SECTION 5.Conditions Precedent. Section 10b. of the Existing Repurchase
Agreement is hereby amended by adding the following subsection at the end
thereof:

(12) Maintenance of Profitability.  Guarantor has maintained a profitability of
at least $1.00 in Net Income for at least one of the two prior Test Periods.

SECTION 6.Conditions Precedent to Amendment.  This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

-2-

--------------------------------------------------------------------------------

 

6.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of the Buyers shall have received the following documents, each
of which shall be satisfactory to the Administrative Agent in form and
substance:

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Seller and the Guarantor;

(b)Amendment No. 3 to Second Amended and Restated Pricing Side Letter, executed
and delivered by duly authorized officers of the Administrative Agent, the
Buyers, the Seller, PennyMac Holdings, LLC, PennyMac Corp., PMC REO Financing
Trust and Guarantor; and

(c)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 7.Representations and Warranties.  Seller hereby represents and warrants
to the Administrative Agent and the Buyers that it is in compliance with all the
terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

SECTION 8.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 9.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 10.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 11.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 12.Reaffirmation of Guaranty.  The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

[Remainder of page intentionally left blank]

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

By:

 

/s/ Margaret D. Dellafera

Name:

 

Vice President

Title:

 

Margaret Dellafera

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Buyer

 

By:

 

/s/ Margaret D. Dellafera

Name:

 

Margaret Dellafera

Title:

 

Authorized Signer

 

 

By:

 

/s/ Ronald Tarantino

Name:

 

 

Title:

 

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact

 

By:

 

/s/ Patrick J. Hart

Name:

 

Patrick J. Hart

Title:

 

Vice President

 

 

By:

 

/s/ Erin McCutcheon

Name:

 

Erin McCutcheon

Title:

 

Director

 

 

 

--------------------------------------------------------------------------------

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Seller

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 